Citation Nr: 0314313	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  96-29 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
lumbar laminectomy, rated 60 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

3.  Entitlement to special monthly compensation for aid and 
attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
February 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. That rating decision continued a 60-
percent rating for the veteran's service-connected 
lumbosacral disorder that had been in effect since August 
1991; denied total rating for compensation based on 
individual unemployability (TDIU), and denied special monthly 
compensation.

In an August 1993 letter, translated by the VA, the veteran 
made reference to benefits that he would be entitled to at 
age 65 having served in wartime.  This reference applied to 
pension benefits, and does not apply to consideration of a 
total rating based on unemployability.

The matter of entitlement to special monthly compensation for 
aid and attendance or at the housebound rate is deferred 
pending return from the remand appended to this decision.


FINDINGS OF FACT

1.  All evidence necessary for a proper adjudication of the 
issues decided has been secured.  

2.  There is neither ankylosis of the lumbar spine nor do 
residuals of a fracture of the vertebra render him bedridden 
or require a long leg cast.  

3.  The appellant's service-connected disability is of such 
severity as to preclude him from obtaining or retaining all 
forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for a 
lumbar disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.012, Part 4, Codes 
5285 and 5286 (2002)

2.  The criteria for a total rating based on individual 
unemployability are met.  38 U.S.C.A. §§ 1155,5103, 5103A,  
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, Part 4 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Asssistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  See also 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326) (2002) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Initially, the Board notes that the VA sent the 
veteran letters in May 2001 and June 2002, advising him of 
the information and evidence necessary to support the claims 
at issue.  In effect, the RO treated the claim as incomplete 
and then worked with the veteran to complete his application 
to the extent possible.  The Board therefore concludes that 
there is no issue as to the provision of a form or 
instructions for applying for the claimed benefit.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159 (b)(2).  

The veteran was furnished with an initial statement of the 
case (SOC) in April 1996.  He was furnished with supplemental 
statements of the case (SSOC) in June 2002 and September 
2002.  These documents set forth the legal criteria governing 
the claims now before the Board, listed the evidence 
considered by the RO, and offered an analysis of the facts as 
applied to the legal criteria set forth therein, thereby 
informing the veteran of the information and evidence 
necessary to substantiate his claims.  The Board notes that 
this correspondence, which stated that there was no ankylosis 
or vertebral fracture of the spine, that his service-
connected disability did not render him unable to secure or 
follow a substantially gainful occupation, and that the 
veteran was not in need of aid and attendance or was 
bedridden or housebound as a result of his service connected 
disability, essentially informed the veteran of what evidence 
was required.  These documents also informed the veteran of 
the types of information needed to establish entitlement and 
of what evidence was already in the claims folder.  The Board 
therefore concludes that the RO essentially informed the 
veteran which evidence, if any, should be obtained by him, 
and which evidence, if any, would be obtained by the VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, the statement of the case contained pertinent 
provisions of the regulations implementing the VCAA, 
including 38 C.F.R. § 3.159 (b)(1), which sets forth the 
requirements addressed in Quartuccio.  The record as a whole 
shows that VA has informed the veteran of the type of 
information and evidence necessary to substantiate his 
claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The veteran has 
submitted treatment records from his private physicians, and 
has not made reference to any additional treatment.  Further, 
the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
the veteran has been furnished with multiple examinations 
with regard to the issue of an increased rating for his 
lumbar disorder.  While it has been a number of years since 
his most recent compensation examination, the veteran has not 
presented evidence demonstrating a change in his physical 
condition.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  


Entitlement to an increased rating for the residuals of a 
lumbar laminectomy

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
that is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In August 2002, the criteria for rating intervertebral disc 
syndrome, contained in Diagnostic Code 5293, were revised.  
New criteria were established for ratings up to 60 percent 
disabling.  Under Karnas v. Derwinski, 1 Vet. App. 308 
(1991), when regulations change during the pendency of an 
appeal, the case must be considered under both the old and 
the new regulations, and the regulations utilized which would 
give the veteran a higher rating.  In this case, the veteran 
has not been furnished with the new diagnostic criteria.  
Normally, the case would have to be remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
consideration of the new regulations.  However, as the 
veteran is at the maximum schedular rate, under either the 
old or the new criteria, the Board of Veterans' Appeals 
(Board) concludes that it would serve no useful appellate 
consideration to return the case to the RO.

As noted, the veteran is currently at the maximum schedular 
evaluation under either the old or new criteria for 
Diagnostic Code 5293.  The Board must therefore look to other 
Diagnostic Codes to see if an increased rating is 
appropriate.  Two diagnostic codes for rating spine 
disabilities provide for 100 percent disability ratings.  
Under Diagnostic Code 5285, a 100 percent rating is 
appropriate when there are residuals of a fracture of the 
vertebra, resulting in the veteran either being bedridden or 
requiring long leg braces.  Under Diagnostic Code 5286, a 100 
percent rating is also warranted where there is complete bony 
fixation of the spine (ankylosis) at an unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  

Service connection has been in effect for a lumbar back 
disorder since 1946.  The veteran underwent a series of 
surgeries to alleviate his lumbar pain, including a 
hemilaminectomy in May 1979, performed at a VA Medical 
Center.  The veteran's disorder has been rated as 60-percent 
disabling since 1991.  

VA outpatient treatment records, dated from July 1993 through 
October1995 show the veteran received treatment for a variety 
of complaints including low back pain.  On an orthopedic 
consultation in October 1995, the veteran reported a history 
of back pain radiating into the lower extremities.  He 
reported at that time instability of the right knee.  

The veteran was afforded a VA examination for compensation 
purposes in January 1996.  The veteran reported a history of 
surgical procedures.  He stated that he had excruciating and 
burning pain to the lower extremities, with numbness and 
weakness in both legs.  The veteran had an abnormal erect 
posture with a slow, guarded and antalgic gait.  There was a 
fixed deformity in the back with severe dorsal kyphosis and 
lumbosacral scoliosis.  Severe muscle spasm of the lumbar 
paravertebral muscles was present.  The veteran retained 35 
degrees of forward flexion, with backward extension of 0 
degrees and right and left lateral flexion and extension of 
10 degrees.  Exquisite pain was present on all movement.  
There was muscle atrophy of the left thigh, along with 
diminished muscular reflexes.  The diagnoses were lumbar 
paravertebral myositis with degenerative joint disease; 
residuals of lumbar laminectomies; and clinical left L4 and 
bilateral L5-S1 radiculopathy.  

In a treatment note in June 1997, Alexis Roman, M.D., 
indicated that he was treating the veteran for lumbar back 
pain, arthralgia, rule out muscle spasm, and high blood 
pressure.  The treatment included medications.   

In a June 1997 letter, Edwin Cuevas Sanabria, M.D., indicated 
that the veteran suffered from back pain, limitation is the 
lower extremities, and chronic pain that totally 
incapacitated him from work.  Reports of outpatient treatment 
from Dr. Cuevas Sanabria are of record.  In a January 1999 
treatment record, the veteran complained of back pain.  
Additionally back pain was reported when the veteran was seen 
in December 1999.  At that time, examination of the 
extremities was negative.  When he was seen in January 2000 
for complaints of back pain, Motrin was prescribed.  The 
veteran was again seen in December 2000 for complaints of low 
back pain.  At that time, a herniated nucleus pulposus (HNP) 
was noted.  Further treatment for complaints of back pain was 
undertaken.  When the veteran was seen in May 2002, he was 
again treated with medication for the pain.  

The evidence of record clearly establishes that the veteran 
has significant pain and limitations due to his service 
connected back disorder.  It is as a result of this pain and 
limitation that he has been awarded a 60 percent disability 
rating.  However, for a 100 percent schedular rating to be 
granted, it must either be demonstrated that the veteran has 
unfavorable ankylosis of the lumbar spine, or that there are 
residuals of a fracture of the vertebra which render the 
veteran bedridden.  

Considering first the issue of whether unfavorable ankylosis 
is present, the Board notes that ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  On the 1996 compensation examination, while 
the range of motion of the veteran's spine was severely 
limited, the Board notes that he still retained some forward 
and lateral flexion.  There have been no indications in the 
reports of private medical treatment that the veteran's spine 
demonstrates ankylosis.  In the absence of any ankylosis, 
much less unfavorable in nature, the Board finds no basis for 
a 100 percent rating under the provisions of Diagnostic Code 
5286.

Next, under Diagnostic Code 5285, a 100 percent rating is 
appropriate when there are residuals of a fracture of the 
vertebra, resulting in the veteran either being bedridden or 
requiring long leg braces.  The veteran has not contended, 
nor does the evidence indicate, that either of these 
conditions is present.  There was some degree of 
radiculopathy noted on the 1996 examination, although not 
demonstrated in the subsequent reports of treatment by Dr. 
Cuevas Sanabria.  In neither case, however, was it reported 
that any radiculopathy resulted in the need for long leg 
braces.  

Therefore, while the Board does not want to minimize the 
difficulties the veteran is undergoing as a result of his 
service connected back disabilities, the Board concludes that 
the objective symptomatology noted on both examination and 
treatment is not of sufficient severity to support a 100 
percent schedular rating.  Therefore, to this extent, his 
appeal must be denied.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.   


Entitlement to an increased rating for unemployability

The veteran has contended that a total rating based on 
individual unemployability due to service-connected 
disabilities is warranted.  The law provides that a total 
disability rating may be assigned where the schedular rating 
is less than total, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service- connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2002).

A review of the evidence of record indicates that the veteran 
has a high school education.  He reported, in his claim for a 
total rating based on individual unemployability received in 
November 1993, that he has not worked since 1945, when he was 
released from service.  He stated he had a high school 
education.  

In a prior statement, received in September 1962, he 
indicated that he became totally disabled in 1960, and had 
sold insurance.  

The veteran's sole service-connected disability is a back 
disorder, which, as noted, was properly rated as 60 percent 
disabling.  He therefore meets the minimal schedular criteria 
for a claim for unemployability.  However, the case does not 
end here.  He must also demonstrate that he is precluded from 
gainful employment solely on the basis of that disability, 
and not due to either his age and any non-service connected 
disabilities.  

The evidence of record indicates that the veteran has 
significant limitation of motion and pain resultant from his 
lumbar disorder.  However, there is no indication that the 
veteran has required hospitalization or intrusive treatment 
for this disorder.  Rather, private medical records 
demonstrate that the veteran is being treated solely with 
medication.  The Board has considered the June 1997 letter 
from Dr. Cuevas Sanabria, who concluded that as a result of 
pain and limitation of motion, the veteran is totally 
incapacitated from work.  Objective findings, both on Dr. 
Cuevas Sanabria's treatment do not support a conclusion that 
the veteran would be totally precluded from all forms of 
substantially gainful employment.  Evidence of VA treatment, 
particularly the examination report of January 1996 showing 
the veteran symptoms include an abnormal erect posture with a 
slow guarded, antalgic gait with a left limp, with ambulation 
aided by a cane, a fixed deformity of the back with sever 
lumbosacral scoliosis, and severe muscle spasm of the lumbar 
paravertebral muscles all seem to support Dr. Sanabria's 
assessment that the veteran is be totally precluded from all 
forms of substantially gainful employment.  At the very 
least, the medical evidence is evenly balanced.  

The evidence also shows that the veteran has a high school 
diploma, along with limited experience as an insurance 
salesman.  It is clear that his lumbar disorder would 
preclude him from engaging in strenuous manual labor.  
Additionally, the claims folder contains a statement from the 
veteran indicating he has not been able to work as an 
insurance salesman since 1960.  Accordingly, as noted above, 
the evidence is at least balanced in this case as to the 
issue of whether the veteran would be precluded from all 
forms of substantially gainful employment; the Board 
concludes that a total rating based on individual 
unemployability is warranted.  


ORDER

An increased rating for residuals of a lumbar laminectomy is 
denied.  

A total rating based on individual unemployability is 
granted.  


REMAND

Prior to final disposition, the Board needs additional 
evidence of the veteran's need for special monthly 
compensation for aid and attendance or at the housebound rate 
in this case before disposition.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  a general 
medical examination and any consultations 
revealed to be necessary to determine whether 
the veteran is in permanent need for regular 
aid and attendance or is permanently 
housebound.  Send the claims folder to the 
examiner(s) for review.  Provide a copy of VA 
Form 21-2680 (attached) with the claims 
folder.
?	The examiner will greatly facilitate the 
Board's review if he or she uses VA Form 
21-2680 (Examination for Housebound 
Status or Permanent Need for Regular Aid 
and Attendance) or a current electronic 
equivalent.  In whatever form, the 
examination report must respond to the 
question raised and information solicited 
in VA Form 21-2680.
2.  Readjudicate the claims at issue, and 
determine whether the appellant's claim may 
now be allowed.  If none may, provide the 
appellant and his representative an 
appropriate supplemental statement of the case 
and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

